DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 Feb. 2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1, 17-19, 21-23, and 37-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhuper et al. US 2006/0283447 (hereafter Dhuper) and further in view of Richards et al. US 2009/0056717 A1 (hereafter Richards).

Regarding claim 1, Dhuper teaches a humidification system (Fig 1 and 8) comprising:
a humidification chamber (chamber of 300) configured to hold a volume of liquid (where humidifier 300 adds moisture to water and therefore would be understood to hold a volume of water/liquid), the humidification chamber comprising:
a side wall (side wall of 300 shown in Fig 1);
a top wall (side wall of 300 shown in Fig 1) connected to the side wall; and
an inlet (inlet from 310) and an outlet (outlet to 174) extending through the top wall, a first portion of a gas flow path defined within the humidification chamber between the inlet and the outlet (¶31); and
a circuit assembly (assembly comprising components 130, 150, 140, and 340) configured to provide a second portion of the gas flow path from at least the humidification chamber to a patient interface (patient interface shown in Fig 1), the circuit assembly comprising one or more heater wires (800 in Fig 8) located therein to reduce condensation (¶32, where the heater would reduce condensation compared to a cooler circuit assembly), the circuit assembly further comprising a patient supply conduit (340) located proximal the patient interface, an inspiratory conduit (150) located distal the patient interface, and a wye piece (140) positioned in use between the inspiratory conduit and the patient supply conduit;
wherein at least one of the one or more heater wires extends along at least a portion or an entire length of the inspiratory conduit (shown in Fig 8);
wherein at least one of the one or more heater wires extends along at least a portion or an entirety of the wye piece (as shown in Fig 8).
Dhuper does not teach wherein at least one of the one or more heater wires extends along at least a portion or an entire length of the patient supply conduit.
Richards teaches a humidification system (Fig 1) comprising conduit and a patient interface (50). Richards further teaches one or more heater wires (42) extending to the patient interface in order to heat the gas all the way to the patient (¶14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Dhuper (Fig 1) by incorporating the one or more heating wires all the way to the patient interface of Richards (42) in order to heat the gas all the way to the patient (¶14).

Regarding claim 17, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the circuit assembly comprises a dual limb circuit (dual limbs of 130/150 in Fig 8).

Regarding claim 18, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the inspiratory conduit is configured to be coupled to and in fluid communication with the outlet of the humidification chamber (as shown in Fig 1).

Regarding claim 19, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the patient supply conduit is configured to be coupled to the patient interface (as shown in Fig 1).

Regarding claim 21, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the one or more heater wires extends along the wye piece from the inspiratory conduit to the expiratory conduit.
Dhuper does not teach wherein at least one of the one or more heater wires extends along the entirety of the wye piece.
Richards teaches a humidification system (Fig 1) comprising conduit and a patient interface (50). Richards further teaches one or more heater wires (42) extending to the patient interface in order to heat the gas all the way to the patient (¶14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Dhuper (Fig 1) by incorporating the one or more heating wires all the way to the patient interface of Richards (42) in order to heat the gas all the way to the patient (¶14).
The modification would have resulted in wherein at least one of the one or more heater wires extends along the entirety of the wye piece, such as by running one heating wire from through the inspiratory conduit, wye, patient supply conduit, wye, and then expiratory conduit.

Regarding claims 22-23, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches a controller configured to electronically communicate with the one or more heater wires wherein the controller is configured to control the one or more heater wires in a pulsed or continuous manner (¶35).

Regarding claim 37, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the wye piece comprises a first branch (branch connected to 150) configured to be coupled to the inspiratory conduit (150 in Fig 8), a second branch (branch connected to 130) configured to be coupled to an expiratory conduit (130 in Fig 8), and a third branch configured to be coupled to the patient supply conduit or the patient interface (third branch shown in Fig 8 opposite ventilator 110; shown connected to patient supply conduit 340 in Fig 1).

Regarding claim 38, Dhuper in view of Richards teaches all the limitations of claim 37. Dhuper further teaches wherein the first and second branches of the wye piece are at a first end of the wye piece (right end shown in Fig 8).

Regarding claim 39, Dhuper in view of Richards teaches all the limitations of claim 37. Dhuper further teaches wherein the at least one of the one or more heater wires is located within the first branch and/or the second branch such that inspiratory and/or expiratory gases are heated as they travel through the wye piece (as shown in Fig 8; ¶34).

Regarding claim 40, Dhuper in view of Richards teaches all the limitations of claim 37. Dhuper further teaches wherein the wye piece comprises an outlet passage (passage at left side of why in Fig 8, shown connected to conduit 340 in Fig 1) at a second end (left end shown in Fig 8), the outlet passage being configured to connect to the patient supply conduit or the patient interface.
Dhuper does not teach the at least one of the one or more heater wires is disposed within the outlet passage.
The combination of Dhuper and Richards in claim 1 above teach the limitation the at least one of the one or more heater wires is disposed within the outlet passage.

Regarding claim 41, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the circuit assembly further comprises an expiratory conduit (130), the expiratory conduit being configured to connect to the wye piece at a first end (end of 140 in Fig 8) and to connect to a gases supply at a second end (end of 114 in Fig 8, 110 in Fig 1).

Regarding claim 42, Dhuper in view of Richards teaches all the limitations of claim 41. Dhuper further teaches wherein at least one of the one or more heater wires is disposed within the expiratory conduit (as shown in Fig 8).

Regarding claim 43, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the circuit assembly further comprises a supply conduit (150) configured to be coupled to a gases supply (110 in Fig 1) at a first end (end of 122) and to the humidification chamber (300) at a second end (end of 174).

Regarding claim 44, Dhuper in view of Richards teaches all the limitations of claim 43. Dhuper further teaches wherein at least one of the one or more heater wires (800) is disposed within the supply conduit (as shown in Fig 8; ¶32).

Regarding claim 45, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the one or more heater wires are run longitudinally along a length of one or more components of the circuit assembly (¶32).

Regarding claim 46, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein at least one of the one or more heater wires extends along the entire length of the inspiratory conduit (as shown in Fig 8; ¶34).

Regarding claim 47, Dhuper teaches a humidification system (Fig 1 and 8) comprising:
a humidification chamber (chamber of 300) configured to hold a volume of liquid (where humidifier 300 adds moisture to water and therefore would be understood to hold a volume of water/liquid), the humidification chamber comprising:
a side wall (side wall of 300 shown in Fig 1);
a top wall (side wall of 300 shown in Fig 1) connected to the side wall; and
an inlet (inlet from 310) and an outlet (outlet to 174) extending through the top wall, a first portion of a gas flow path defined within the humidification chamber between the inlet and the outlet (¶31); and
a circuit assembly (assembly comprising components 130, 150, 140, and 340) configured to provide a second portion of the gas flow path from at least the humidification chamber to a patient interface (patient interface shown in Fig 1), the circuit assembly comprising two or more components (as shown in Fig 1), the two or more components including one or more heater wires (800 in Fig 8) located therein to reduce condensation (¶32, where the heater would reduce condensation compared to a cooler circuit assembly), wherein the two or more components comprise at least a patient supply conduit (340) located proximal the patient interface and an inspiratory conduit (150) located distal the patient interface;
wherein at least one of the one or more heater wires extends along at least a portion or an entire length of the inspiratory conduit (as shown in Fig 8, ¶34);
wherein the patient supply conduit is directly or indirectly connectable to the inspiratory conduit (as shown in Figs 1 and 8, via wye 140).
Dhuper does not teach wherein at least one of the one or more heater wires extends along at least a portion or an entire length of the patient supply conduit.
Richards teaches a humidification system (Fig 1) comprising conduit and a patient interface (50). Richards further teaches one or more heater wires (42) extending to the patient interface in order to heat the gas all the way to the patient (¶14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Dhuper (Fig 1) by incorporating the one or more heating wires all the way to the patient interface of Richards (42) in order to heat the gas all the way to the patient (¶14).
The modification would have resulted in wherein at least one of the one or more heater wires extends along at least a portion or an entire length of the patient supply conduit.

Regarding claim 48, Dhuper in view of Richards teaches all the limitations of claim 47. Dhuper further teaches wherein the patient interface comprises a nasal cannula, a mask, an endotracheal tube, or a tracheal tube (¶37).


Response to Arguments
The following is a response to Applicant’s arguments filed 3 Feb. 2022:

Applicant argues that “Neither Dhuper nor Richards teaches or suggests extending one or more heater wires through at least two different components between the chamber and the patient interface including at least one heater wire extending along the patient supply conduit.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). A single reference need not teach extending one or more heater wires through at least two different components between the chamber and the patient interface including at least one heater wire extending along the patient supply conduit, but rather the limitation is unpatentable if the limitation is obvious in view of the prior art.

Applicant argues that “Applicant submits it would not be obvious to extend the heating wire 800 as disclosed in Dhuper, which is routed and looped through the first two branches of the Y connector 140 to reach the exhalation tube 130 and inhalation tube 150, additionally through the third branch of the Y-connector 140 to reach the endotracheal or tracheostomy tube 340 or to omit routing through the exhalation tube 150.”
Examiner disagrees. 
Dhuper teaches in Fig 8 where a heating wire 800 extends from position 112 of the ventilator 110, through exhalation tube 150, wye 140, inhalation tube 130, and finally to position 114 of the ventilator 110. Richards teaches where a heating wire 42a extends to the patient interface so that gas is heated all to way to the patient in ¶14. 
One of ordinary skill in the art would have found it obvious to incorporate the teachings of Richards for the heating wire to extend to the patient interface into the gas delivery system of Dhuper in order to heat the gas all the way to the patient.
One of ordinary skill in the art could have incorporated the teachings, for instance, in the following manner: by extending heating wire 800 of Dhuper Fig 8 from position 112 of the ventilator 110, through exhalation tube 150, through the wye 140 branch connected to t6he exhalation tube, extending the heating wire 42a of Richard though the wye (140 in Dhuper) branch connected to the patient interface tube (340 in Dhuper Fig 1) and then to the patient interface, doubling the heating wire back through the patient interface tube (340 in Dhuper Fig 1) and though the wye (140 in Dhuper) branch (where Richards Figs 5-6 shows the heating wire 42a is doubled back on itself such that the positive and negative ends of the heating wire are connected away from the patient and both portions of the wire extend through the same tube), and then further extend the heating wire through the wye 140 branch and inhalation tube 130 to position 114 of the ventilator 110 as shown in Dhuper. 

Applicant argues that it would not be obvious to add an additional heating wire through the endotracheal or tracheostomy tube 340 in view of Dhuper's disclosure of a single heating wire 800 through the Y-connector 140 and inhalation tube 150 between the chamber and patient interface and in view of Richard's disclosure of a single component extending between the chamber and the patient interface.
The claimed invention does not recite an additional heating wire, and thus the argument is not commensurate in scope with the claimed invention.
Further, Dhuper teaches both a single heating wire and multiple heating wires. In the Fig 1 embodiment Dhuper teaches multiple heating wires (“first and second heating wires 320, 330”). In the Fig 8 embodiment Dhuper teaches a single heating wires (“first and second heating wires 320, 330 can be combined into a single heating wire 800”).

Applicant argues that “There is no basis in the prior art for extending one or more heater wires through multiple components including a patient supply conduit. Therefore, Applicant submits the Office Action does not provide a sufficient rationale as to why one skilled in the art would modify Dhuper in view of Richards.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness and patentability is not if the prior art teaches all the limitations of a claim, but rather if the limitations would have been obvious in view of the prior art.
As detailed above, one of ordinary skill in the art would have found it obvious to extend one or more heater wires through multiple components including a patient supply conduit based on the Dhuper teachings of extending one or more heater wires through multiple components and the Richards teachings of extending one or more heater wires through a patient supply conduit.

Applicant argues that “Applicant submits that the stated reasoning is not sufficient to support a prima facie case of obviousness and relies solely on impermissible hindsight.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues that “Applicant submits that extending and doubling back a heating wire through any one or more components of the circuit assembly would not be obvious for one of ordinary skill in the art.”
Examiner disagrees. For instance, Richards teaches in Figs 5-6 that a heating wire doubles back on itself.

Applicant argues that “For example, one of ordinary skill in the art would recognize that doubling back the heating wire through the patient supply conduit and wye, as the Office Action proposes, would cause the patient supply conduit and the wye to become more heated than the other components that include only a single pass of the heating wire, such as the inspiratory conduit and/or the expiratory conduit.”
Examiner disagrees. One of ordinary skill could implement the modification in any number of ways. For instance, one could compensate for the doubled back wire (reducing the heating capacity of that length of wire), make one leg of the doubled back portion a non-heating wire, or accept the uneven heating of the respiration system. Applicant does not claim a specific configuration of how the one or more wires extend through the patient interface tube, and therefore the exact implementation of the modification need not be specified so long as an implementation would have been obvious as is the case here.

Applicant argues that “Richards fails to teach a heating wire that can be doubled back”.
Examiner disagrees. Fig 3 shows two heater wires 42 entering tube 20a from connector 12. Figs 5 and 6 show a distal portion of the heater 42a being doubled back. One of ordinary skill in the art would understand from the description in ¶13-14 and Figs 3, 5, and 6 that the heating wire(s) enter tube 20a, extend to the distal portion 42a, doubles back and extends back through tube 20a.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776